EXHIBIT 10.1

 

SECOND AMENDED AND RESTATED ASSET MANAGEMENT AGREEMENT

This Second Amended and Restated Asset Management Agreement (this “Agreement”)
is dated as of December 21, 2017 and effective as of January 1, 2018, by and
among BROADSTONE NET LEASE, INC. (the “Corporation”), a Maryland corporation,
BROADSTONE NET LEASE, LLC, a New York limited liability company (the “Operating
Company”), and BROADSTONE ASSET MANAGEMENT, LLC, a New York limited liability
company (the “Asset Manager”).  Capitalized terms are used with the meaning as
set forth in Section 1.

WITNESSETH:

WHEREAS, the Corporation is a Maryland corporation created in accordance with
applicable provisions of the Maryland General Corporation Law, as amended from
time to time, and has elected to be taxed as a real estate investment trust
(“REIT”) under the Internal Revenue Code of 1986, as amended (the “Code”);

WHEREAS, the Corporation is the managing member of the Operating Company and
acquires real estate properties through the Operating Company;

WHEREAS, on December 31, 2007, the Corporation, on its own behalf, and as
managing member of the Operating Company, entered into an Asset Management
Agreement (the “Original Agreement”) with the Asset Manager, whereby the Asset
Manager was retained and appointed as the advisor of the Corporation and the
Operating Company and the Asset Manager agreed to perform certain services for
the Corporation and the Operating Agreement, all as more particularly set forth
in the Original Agreement;

WHEREAS, the Asset Manager, the Corporation and the Operating Company have
previously entered into (i) the Amended and Restated Asset Management Agreement,
effective as of February 8, 2013 (the “Amended and Restated Agreement”), which
amended and restated the Original Agreement in its entirety, and (ii) Amendment
No. 1 to the Amended and Restated Agreement, effective as of June 30, 2015
(“Amendment One”), which amended certain provisions of the Amended and Restated
Agreement (the Amended and Restated Agreement, as amended by Amendment One, the
“Prior Agreement”); and

WHEREAS, the Asset Manager, the Corporation and the Operating Company desire to
enter into this Agreement to amend and restate the Prior Agreement in its
entirety.

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound hereby, do agree that the Prior
Agreement is hereby amended and restated in its entirety, as follows:

1.Definitions. Capitalized terms used but not defined herein shall have the
meaning ascribed to them in the Articles of Incorporation, and the following
terms, as used herein, shall have the meanings set forth below:

(a)“Acquisition Expenses” means expenses related to the Operating Company’s
selection of, and investment in, real property and other investments, whether or
not acquired or made, including but not limited to brokerage fees,
environmental, engineering and other due diligence expenses, legal fees and
expenses, financing fees and expenses, cost of appraisals, accounting fees and
expenses, title insurance and miscellaneous other expenses.

(b)“Accrued Expenses” has the meaning set forth in Section 14(b)(i).

 

--------------------------------------------------------------------------------

 

(c)“Affiliate” means, with respect to any Person, (i) in the case of an
individual, any immediate family member of such Person; (ii) any officer,
director, trustee, partner, manager, employee or holder of ten percent (10%) or
more of any class of the voting securities of or equity interest in such Person;
(iii) any corporation, partnership, limited liability company, trust or other
entity controlling, controlled by or under common control with such Person; or
(iv) any officer, director, trustee, partner, manager, employee or holder of ten
percent (10%) or more of the outstanding voting securities of any corporation,
partnership, limited liability company, trust or other entity controlling,
controlled by or under common control with such Person. For purposes of this
definition, the term “controls,” “is controlled by,” or “is under common control
with” shall mean the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of an entity, whether through
the ownership of voting rights, by contract or otherwise.

(d)“Aggregate Consideration” has the meaning set forth in Section 10(e).

(e)“Amended and Restated Agreement” has the meaning set forth in the recitals
hereto.

(f)“Amendment One” has the meaning set forth in the recitals hereto.

(g)“Articles of Incorporation” means the Articles of Incorporation of the
Corporation, as amended from time to time.

(h)“Asset Management Fee” has the meaning set forth in Section 10(a).

(i)“Board” means the board of directors of the Corporation.

(j)“Cause” means (i) fraud, gross negligence or breach of fiduciary duty owed to
the Corporation or the Operating Company by the Asset Manager or its Affiliates
in connection with the performance of its duties under this Agreement; (ii)
willful misconduct by the Asset Manager or its Affiliates which could reasonably
be expected to materially adversely affect the Corporation’s good name,
reputation or business; (iii) the violation of any material provision of this
Agreement by the Asset Manager that, after written notice of such violation
reasonably detailing the violation and demanding a cure, is not cured within 30
days, or action has commenced within 30 days to cure the default but such
curative action is not being pursued with reasonable diligence; (iv) the Asset
Manager is adjudged bankrupt or insolvent by a court of competent jurisdiction,
or an order shall be made by a court of competent jurisdiction for the
appointment of a receiver, liquidator, or trustee of the Asset Manager, for all
or substantially all of its property by reason of the foregoing, or if a court
of competent jurisdiction approves any petition filed against the Asset Manager
for reorganization, and such adjudication or order shall remain in force or
unstayed for a period of 60 days; (v) the Asset Manager institutes proceedings
for voluntary bankruptcy or shall file a petition seeking reorganization under
the federal bankruptcy laws, or for relief under any law for relief of debtors,
or shall consent to the appointment of a receiver for itself or for all or
substantially all of its property, or shall make a general assignment for the
benefit of its creditors, or shall admit in writing its inability to pay its
debts, generally, as they become due, or (vi) any Affiliate of the Asset Manager
is convicted of or pleads “guilty” or “no contest” to a felony in connection
with the performance of the Asset Manager’s duties under this Agreement and
which could reasonably be expected to materially adversely affect the
Corporation’s good name, reputation or business.

(k)“Change in Control” means the failure of (A) the Sponsors, (B) the Sponsors’
Affiliates, (C) Trident BRE, LLC, a Delaware limited liability company (“Trident
BRE”), (D) Affiliates of Trident BRE and (E) employees of Broadstone Real
Estate, LLC, a New York limited liability company

2

--------------------------------------------------------------------------------

 

and the parent of the Asset Manager (“BRE”), who are members of BRE, to
collectively own, directly or indirectly, fifty percent (50%) or more of the
outstanding membership interests of BRE.

(l) “Code” has the meaning set forth in the recitals hereto.

(m)“Corporation” has the meaning set forth in the recitals hereto.
Notwithstanding anything herein to the contrary, references to the “Corporation”
in this Agreement shall refer to “Broadstone Net Lease, Inc.” and, as required
by context, the Operating Company.

(n)“Determined Share Value” has the meaning set forth in the Articles of
Incorporation.

(o)“Disposition Event Fee” has the meaning set forth in Section 10(e).

(p)“Disposition Event” shall mean:

(i)the acquisition by any Person of direct or indirect beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of all or
substantially all of the then-outstanding shares of Common Stock and/or
outstanding ownership interests in the Operating Company;

(ii)any merger, consolidation, reorganization or other similar transaction or
series of transactions pursuant to which the Corporation is merged with or into
or otherwise acquired by another entity; or

(iii)the direct or indirect sale of all or substantially all of the assets of
the Corporation or the Operating Company and the distribution of the proceeds
thereof to the Corporation’s stockholders.

(q) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(r)“Independent Director” has the meaning set forth in the Articles of
Incorporation.

(s)“Independent Directors Committee” has the meaning set forth in the Articles
of Incorporation.

(t)“Indemnitees” has the meaning set forth in Section 18(a).

(u)“Initial Term” has the meaning set forth in Section 14(a)(i).

(v)“Investment Policy” means the investment objectives, policies and criteria
related to the Corporation’s investment in real properties, as may be amended by
the Independent Directors Committee, from time to time.

(w)“Key Person” means each of Amy L. Tait and Christopher J. Czarnecki and their
respective successors and replacements as approved by the Independent Directors
Committee.

(x)“Key Person Event” means any event or circumstance which results in both Key
Persons no longer continuing to serve as the Chairman and Chief Executive
Officer (or comparable executive positions with substantially the same
responsibilities), respectively, of Broadstone Real Estate, LLC for a continuous
period of sixty (60) days. For the avoidance of doubt, such an event with
respect to either (but not both) Key Persons shall not constitute a Key Person
Event.

3

--------------------------------------------------------------------------------

 

(y)“Leverage Policy” means the objectives, policies and criteria relating to the
ratio of total debt of the Corporation to total assets of the Corporation, as
may be amended by the Independent Directors Committee, from time to time.

(z)“Loss” means any liability, damage, loss, cost, expense (including reasonable
attorneys’ fees and expenses, whether incurred in connection with the defense of
a claim or enforcing rights under this Agreement), amount paid in judgment or
settlement of any claim, or amount incurred in connection with investigation or
settlement of any claim.

(aa)“Marketing Fee” has the meaning set forth in Section 10(b).

(bb)“New Equity Contribution” means any new contribution of cash or property to
the equity of either the Corporation or the Operating Company in exchange for
shares of Common Stock or membership interests in the Operating Company on or
after January 1, 2013, excluding reinvestments of distributions pursuant to the
Corporation’s Distribution Reinvestment Plan.

(cc)“Offering” means the continuous private offering by the Corporation of its
common stock.

(dd)“Offering and Marketing Expenses” has the meaning set forth in Section
12(b)(iv).

(ee)“Operating Agreement” means the Operating Agreement of the Operating
Company, as amended and restated from time to time.

(ff)“Operating Company” has the meaning set forth in the preamble hereto.

(gg)“Original Agreement” has the meaning set forth in the recitals hereto.

(hh)“Outstanding Corporation Voting Securities” has the meaning set forth in the
definition of “Change in Control.”

(ii)“Person” means an individual, entity or group within the meaning of
Section 13(d)(3) of the Exchange Act.

(jj)“Prior Agreement” has the meaning set forth in the recitals hereto.

(kk) “Property Manager” means Broadstone Real Estate, LLC, a New York limited
liability company, or any successor thereto.

(ll)“Property Sale Disposition Fee” has the meaning set forth in Section 10(d).

(mm)“Property Selection Criteria” means the primary criteria to be used in the
selection of properties for acquisition that is principally based, but subject
to change from time to time in the discretion of the Independent Directors
Committee, on the property’s potential to generate targeted returns on
investment from current and future cash flow.

(nn)“Renewal Term” has the meaning set forth in Section 14(a)(i).

(oo)“Replacement Nominees” has the meaning set forth in Section 14(a)(iii).

(pp)“Review Period” has the meaning set forth in Section 14(a)(iii).

4

--------------------------------------------------------------------------------

 

(qq)“REIT” has the meaning set forth in the recitals hereto.

(rr)“SEC” means the U.S. Securities and Exchange Commission.

(ss)“Special Purpose Entity” means any special purpose entity owned, directly or
indirectly, by the Operating Company and formed or acquired for the purpose of
acquiring, owning or financing any property.

(tt)“Sponsors” means Amy L. Tait and Broadstone Ventures, LLC, a New York
limited liability company.

(uu)“Suitable Alternatives” has the meaning set forth in Section 14(a)(iii).

(vv)“Termination Fee” has the meaning set forth in Section 14(a)(iii).

(ww)“Total Equity Value” has the meaning set forth in Section 10(a).

2.Duties of Asset Manager. The Corporation, on its own behalf, and as managing
member of the Operating Company, hereby retains and appoints the Asset Manager
as the advisor of the Corporation and the Operating Company to perform the
services hereinafter set forth, and the Asset Manager hereby accepts such
appointment, all subject to the terms and conditions hereinafter set forth. In
the performance of this undertaking, subject to the supervision of the Board and
consistent with the provisions of the Articles of Incorporation and the
Operating Agreement, the Asset Manager shall devote sufficient resources to the
administration of the Corporation to discharge its obligations hereunder and
shall:

(a)supervise all that is necessary to perform the management of the day-to-day
operations of the Corporation;

(b)assist the Board in developing, establishing and monitoring strategies
related to the acquisition and disposition of properties held by the Operating
Company and setting the Property Selection Criteria;

(c)designate two (2) individuals for nomination and election to the Board;
provided, that the number of individuals which the Asset Manager is permitted to
nominate for election to the Board at any given time will be limited to the
extent that the election to the Board of such nominees would cause less than a
majority of the Board to be comprised of Independent Directors;

(d)use its best efforts to seek out, present and recommend to the Corporation,
whether through its own efforts or those of the Property Manager or the third
parties retained by Asset Manager or the Corporation, suitable investment
opportunities that are consistent with the Corporation’s Investment Policy and
the Property Selection Criteria, as adopted by the Board from time to time;

(e)subject to Independent Directors Committee approval, acquire, develop, retain
or sell real properties, provided, that, the Asset Manager may cause the
Operating Company to acquire or dispose of real properties, or finance an
acquisition on the Corporation’s behalf, without the prior approval of the
Independent Directors Committee if and to the extent that:

(i)the proposed acquisition, sale or financing would not, if consummated,
violate or conflict with the Investment Policy, Property Selection Criteria or
Leverage Policy;

5

--------------------------------------------------------------------------------

 

(ii)the consideration proposed to be paid for the real property to be acquired
does not exceed the fair market value of such property, as determined in good
faith by the Asset Manager;

(iii)the consideration proposed to be paid for the real property to be sold is
not below the fair market value of such property, as determined in good faith by
the Asset Manager; and

(iv)the transaction is not with an Affiliate of the Sponsors, Asset Manager or
Property Manager.

(f)perform due diligence functions for all property acquisitions and
dispositions and select and supervise all third parties necessary to assess the
physical condition and other characteristics of a property, including without
limitation, survey companies, title examiners, attorneys, engineers, and
environmental consultants;

(g)arrange for financing and refinancing of properties and making any other
changes in asset or capital structure of any Special Purpose Entity, subject to
any required prior approval of such financing or refinancing by the Board;

(h)monitor compliance with loan covenants, including reports to lenders under
the terms of any respective financing;

(i)obtain for the Corporation such other services not provided by the Property
Manager as may be required in acquiring or disposing of investments, disbursing
and collecting the funds of the Corporation, paying the debts and fulfilling the
obligations of the Corporation, and handling, prosecuting and settling any
claims of the Corporation;

(j)supervise the reinvestment or distribution of the proceeds from the sale of
any property;

(k)supervise the maintenance of the books and records of the Corporation and the
Operating Company and accounting functions, and prepare, or cause to be
prepared, statements and other relevant information for distribution to
stockholders or members, as the case may be, of the Corporation and Operating
Company;

(l)monitor operations and expenses of the Corporation, including the
preparation, review and analysis of the operating budgets, capital budgets and
leasing plans for approval by the Board;

(m)prepare or have prepared by a third party reasonable and customary property
and portfolio appraisals and market equity valuations in order to assist the
Independent Directors Committee in establishing the Determined Share Value on a
quarterly basis;

(n)from time to time, or as requested by the Board, make reports to the Board as
to its performance of the foregoing services;

(o)manage and coordinate distributions to the members of the Operating Company
and stockholders of the Corporation as declared by the Board;

(p)at the request of the Board, facilitate investor communications and
shareholder approvals, including the Corporation’s and Operating Company’s
annual meeting;

6

--------------------------------------------------------------------------------

 

(q)oversee all marketing communications and other services related to private
offerings of capital stock of the Corporation or membership interests of the
Operating Company including the:

(i)preparation of a private placement memorandum and all ancillary offering
documents, including the specific terms thereof, and keeping such offering
documents current;

(ii)soliciting potential accredited investors for participation in such
offering, qualifying such investors and accepting subscriptions;

(iii)approval of the participation of any broker-dealers in such offering and
the negotiation of any pertinent sales agreements;

(iv)facilitation of the receipt, collection, processing and acceptance of any
subscription agreements, commissions and other administrative support functions;

(v)oversight of closings of sales of the securities; and

(vi)management and supervision of all third party service providers related to
such securities offering;

(r)perform any other powers of the Board or the Corporation, in its capacity as
managing member of the Operating Company, which are set forth in the Articles of
Incorporation and the Operating Agreement, as applicable, and which may be
delegated to it by the Board from time to time;

(s)investigate, select and engage, on behalf of the Corporation, such third
parties necessary to perform its obligations hereunder, including, without
limitation, consultants, accountants, lenders, attorneys, brokers, underwriters,
corporate fiduciaries, escrow agents, depositaries, custodians, agents for
collection, insurers, insurance agents, banks, builders, developers,
construction companies, property owners, mortgagors, and any and all agents for
any of the foregoing, including Affiliates of the Asset Manager, and Persons
acting in any other capacity deemed by the Asset Manager necessary or desirable
for the performance of any of the foregoing services, including, but not limited
to, entering into contracts in the name of the Corporation with any of the
foregoing;

(t)(i) coordinate the initial leasing of any real properties owned by the
Operating Company or any Special Purpose Entity, as applicable, at the time of
acquisition to the extent such acquired property is not then subject to a lease,
(ii) negotiate and use its best efforts to secure executed leases from qualified
tenants, and execute such leases on behalf of the Operating Company and any
Special Purpose Entity, as applicable, if requested, with such leases to be in
form and on terms approved by the Operating Company or any Special Purpose
Entity, as applicable, and the Asset Manager, and (iii) hire all leasing agents,
as necessary for the initial leasing of acquired properties, and otherwise
oversee and manage the initial leasing process on behalf of the Operating
Company and any Special Purpose Entity, as applicable;

(u) (i) oversee the Corporation’s compliance with its SEC reporting obligations,
and (ii) maintain such data and other information concerning the activities of
the Corporation as shall be needed to timely prepare and file all periodic
reports and other information required to be filed with the SEC and any other
regulatory agency pursuant to applicable law; and

(v)take all such other actions and do all things necessary or desirable to carry
out the foregoing services.

7

--------------------------------------------------------------------------------

 

3.Fiduciary Relationship. The Asset Manager, as a result of its relationship
with the Corporation pursuant to this Agreement, stands in a fiduciary
relationship with the stockholders of the Corporation and the members of the
Operating Company.

4.No Partnership or Joint Venture. The Corporation and the Asset Manager are not
partners or joint venturers with each other and nothing herein shall be
construed to make them partners or joint venturers or impose any liability as
such on either of them.

5.Records. At all times, the Asset Manager shall keep books of account and
records relating to services performed hereunder, which books of account and
records shall be accessible for inspection by the Corporation and its
professional representatives and the shareholders and managers of the
Corporation and the Operating Company at any time during the ordinary business
hours of the Asset Manager and upon reasonable notice. The Asset Manager shall
at all times have access to the books and records of the Corporation and the
Operating Company during the ordinary business hours of the Corporation and the
Operating Company and upon reasonable notice.

6.REIT Qualification; Other Limitations on Asset Manager Actions. Anything else
in this Agreement to the contrary notwithstanding, the Asset Manager shall
refrain from any action which, in its sole judgment made in good faith, or, in
the judgment of the Board provided that the Board gives the Asset Manager
written notice to such effect, would: (a) adversely affect the status of the
Corporation as a REIT pursuant to Section 856 of the Code; (b) cause the
Corporation to be subject to regulation under the Investment Company Act of
1940, as amended; (c) cause the Operating Company to be classified other than as
a partnership for purposes of the Code; (d) violate any law, rule, regulation or
statement of policy of any governmental body or agency having jurisdiction over
the Corporation or the Operating Company; or (e) be prohibited by the Articles
of Incorporation or the Operating Agreement.

7.Bank Accounts. The Asset Manager may establish and maintain one or more bank
accounts in the name of the Corporation, the Operating Company, or a Special
Purpose Entity, or in its own name as agent for the Corporation, the Operating
Company, or a Special Purpose Entity, and may collect and deposit in and
disburse from any such account, any money on behalf of the Corporation, the
Operating Company, or a Special Purpose Entity, under such terms and conditions
as the Board may approve, provided that no funds in such account shall be
commingled with funds of the Asset Manager. From time to time and upon
appropriate request, the Asset Manager shall render appropriate accounting of
such collections and payments to the Board and the auditors of the Corporation.

8.Information Furnished to Asset Manager. The Board shall, at all times, keep
the Asset Manager fully informed with regard to the Investment Policy, Property
Selection Criteria and Leverage Policy of the Corporation, including any
specific types of investments desired, and any criteria or conditions
established by the Board as to whether the Corporation will make a particular
investment, the capitalization policy of the Corporation (including the policy
with regard to the incurrence of indebtedness by the Corporation) and the
Board’s intentions as to the future operations of the Corporation. In
particular, the Board shall notify the Asset Manager promptly of its
determination by resolution to either sell or otherwise dispose of any of the
Corporation’s investments, to make any new investment, to incur any indebtedness
or to issue any additional shares of Common Stock or Preferred Stock of the
Corporation or any membership interests in the Operating Company.

9.Consultation and Advice. In addition to the services described above, the
Asset Manager shall consult with the Board and shall, at the request of the
Board or the Independent Directors Committee, furnish advice and recommendations
with respect to other aspects of the business and affairs of the Corporation to
the Board or the Independent Directors Committee.

8

--------------------------------------------------------------------------------

 

10.Fees and Other Compensation of the Asset Manager. The Operating Company shall
pay, on its own behalf or on behalf of the Corporation, the following
compensation to the Asset Manager:

(a)A quarterly asset management fee shall be paid to the Asset Manager (or its
designee) on the first business day of each calendar quarter (the “Asset
Management Fee”), subject to adjustment as set forth below. The amount of the
quarterly Asset Management Fee paid on the first business day of each calendar
quarter shall be equal to the product of: (x) 0.0025 multiplied by (y) the
product of (i) the Determined Share Value as of the last business day of the
immediately preceding calendar quarter, multiplied by (ii) the number of
outstanding shares of Common Stock as of the last business day of the
immediately preceding calendar quarter (calculated on a fully diluted basis, as
if all outstanding interests in the Operating Company had been converted into
shares of Common Stock as of the last business day of the immediately preceding
calendar quarter) (the product of the foregoing clauses (i) and (ii), the “Total
Equity Value”). The parties agree and acknowledge that the Total Equity Value
used to calculate the Asset Management Fee payable for each calendar quarter may
not be determinable as of the payment of the Asset Management Fee on the first
business day of such calendar quarter. Accordingly, on the first day of each
calendar quarter the Asset Manager shall be paid an amount based upon the Total
Equity Value for the immediately preceding quarter (the “Estimated Fee
Payment”). As promptly as commercially reasonable following each month of each
calendar quarter, (i) if the Estimated Fee Payment is less than the total Asset
Management Fee to which the Asset Manager is ultimately determined to be
entitled for such quarter pursuant to the terms hereof, then the Asset Manager
shall be paid any difference between the Estimated Fee Payment and the total
Asset Management Fee for such quarter, and (ii) if the Estimated Fee Payment is
greater than the total Asset Management Fee to which the Asset Manager is
ultimately determined to be entitled for such quarter pursuant to the terms
hereof, then the Asset Manager shall pay the Operating Company any difference
between the Estimated Fee Payment and the total Asset Management Fee for such
quarter, in each case taking into account on a pro rata basis sales and
issuances of additional shares of Common Stock and membership units of the
Operating Company during such quarter, excluding reinvestments of distributions
pursuant to the Corporation’s Distribution Reinvestment Plan.

(b)In exchange for the Offering and Marketing Expenses paid by the Asset Manager
pursuant to Section 12(b)(iv), the Operating Company shall pay the Asset Manager
a marketing fee equal to 0.5% of all New Equity Contributions upon contribution
thereof (the “Marketing Fee”).

(c)In exchange for acquisition services rendered, upon the acquisition of a new
property on behalf of the Operating Company, the Asset Manager will receive an
acquisition fee (the “Acquisition Fee”) equal to one percent (1%) of the gross
purchase price paid for such acquired property, including assumed debt, and
including any property contributed by a prior owner of such acquired property in
exchange for membership interests in the Operating Company at the agreed upon
market value; provided, however, in the event that the acquisition of a new
property requires a new lease (as opposed to taking an assignment of an existing
lease), such as in the case of a “sale-leaseback” transaction, the Asset Manager
will receive an Acquisition Fee equal to two percent (2%) of the gross purchase
price paid for such acquired property.

(d)In exchange for disposition services rendered by the Asset Manager in
connection with the sale or other disposition of any individual real property or
properties owned by the Operating Company or any Special Purpose Entity, as
applicable, including sales of properties in bulk portfolios (but excluding any
transaction which would constitute a Disposition Event), the Asset Manager shall
receive a fee (the “Property Sale Disposition Fee”) equal to one percent (1.0%)
of the gross sales price received by the Operating Company or Special Purpose
Entity, as applicable, for any such sold or otherwise disposed of real property.

9

--------------------------------------------------------------------------------

 

(e)Notwithstanding anything contained in this Agreement or any other agreement
between the parties to this Agreement to the contrary, in the event of any
Disposition Event, the Operating Company shall pay the Asset Manager a fee
(“Disposition Event Fee”) in an amount equal to one percent (1.0%) of the
Aggregate Consideration (as defined below) received in connection with such
Disposition Event. For the avoidance of doubt, no Disposition Event Fee shall be
paid to the Asset Manager solely in connection with or by virtue of a listing of
the Common Stock or other equity securities of the Corporation on a national
securities market or exchange.

As used herein, “Aggregate Consideration” shall mean, with respect to a
Disposition Event, the aggregate consideration, including cash, assumed debt,
and the value (as determined by the Independent Directors Committee in its
discretion) of any securities paid or issued to the Corporation or its
stockholders in connection with such Disposition Event, net of (i) all fees and
transaction expenses payable in connection with such Disposition Event and (ii)
the value of all cash held by the Corporation (and the Operating Company) as of
the time of the Disposition Event.

For the avoidance of doubt, in no event will the Asset Manager be entitled to
receive both Property Sale Disposition Fees and a Disposition Event Fee in
connection with a Disposition Event.

(f)The Asset Manager and its Affiliates shall be entitled to receive
distributions from the Corporation in respect of any shares of Common Stock or
membership interests of the Operating Company which any of them hold, along with
the other holders of such shares or interests.

(g)The Asset Manager shall also be entitled to receive compensation for any
additional services requested from time to time by the Corporation on separate
agreed-upon terms, provided that (i) the Independent Directors Committee
approves such compensation as being fair and reasonable to the Corporation and
Operating Company, and (ii) the amounts charged to the Corporation for such
additional services performed shall not exceed the lesser of (x) the actual cost
of such services, or (y) the amount which the Corporation would be required to
pay to independent parties for comparable services.

11.Statements. Prior to the payment of any fees hereunder, the Asset Manager
shall furnish to the Corporation a statement showing the computation of the
fees, if any, payable under Section 10 hereof.

12.Expenses of the Corporation.

(a)The Operating Company shall be responsible for and pay directly, or shall
reimburse any Person that paid on the Operating Company’s behalf (including the
Asset Manager), any of the Corporation’s operating expenses. Without limiting
the foregoing, it is specifically agreed that the following expenses of the
Corporation shall be paid by the Operating Company on its own behalf or on
behalf of the Corporation and shall not be borne by the Asset Manager:

(i)the cost of money borrowed by the Corporation;

(ii)all taxes applicable to the Corporation including, without limitation, taxes
on income and on assessments of real property;

(iii)fees and expenses paid to independent contractors, unaffiliated mortgage
servicers, consultants, managers, auditors, attorneys, and other agents employed
by or on behalf of the Corporation;

(iv)Acquisition Expenses and expenses directly connected with the ownership and
disposition of real property or other investments, and with the purchase or
origination of real property

10

--------------------------------------------------------------------------------

 

investments (including the costs of insurance premiums, legal services,
brokerage and sales commissions, and the maintenance, repair and improvement of
properties);

(v)third party expenses of maintaining and managing real estate equity
interests, negotiating, processing and servicing mortgages, credit facilities
and other loans and managing the Corporation’s other investments;

(vi)insurance coverage in connection with the business of the Corporation
(including officers and directors liability insurance) and the Operating
Company;

(vii)the expenses of dissolving and liquidating the Corporation, Operating
Company or any Special Purpose Entity or preparing, revising, amending or
modifying the organizational documents of the Corporation, the Operating Company
or any Special Purpose Entity;

(viii)expenses connected with payments of dividends or interest or distribution
in cash or any other form declared or made by the Board to the stockholders or
members, as the case may be, of the Corporation or the Operating Company;

(ix)expenses related to the formation of the Corporation and its compliance with
applicable state and federal securities laws, including fees paid to third party
professionals, such as lawyers and accountants, filing and registration fees
under various provisions of federal and state securities laws, and any other
state, federal, or local government filing fees;

(x)transfer agent’s and registrar’s fees and charges, if any;

(xi)the actual cost of goods and materials used by the Corporation and obtained
from entities not affiliated with the Asset Manager;

(xii)the fees and expenses paid to Independent Directors; and

(xiii)other legal, accounting and auditing fees and expenses as well as any
costs incurred in connection with any litigation in which the Corporation is
involved and the examination, investigation or other proceedings conducted by
any regulatory agency with respect to the Corporation.

(b)Notwithstanding Section 12(a), the Asset Manager shall bear the expenses it
incurs in connection with performing its duties under this Agreement, including:

(i)employee compensation, including salaries, wages, payroll taxes and the cost
of employee benefit plans;

(ii)administrative overhead costs, including rent, telephone, utilities, office
furniture, equipment and machinery (including computers and computer use related
expenses), supplies and other office expenses;

(iii)expenses incurred in supervising, monitoring and inspecting properties or
otherwise relating to the Asset Manager’s performance of its obligations under
this Agreement, including the services of its two nominees as directors of the
Corporation (including travel, communication, personal, and miscellaneous costs
and expenses associated with such obligations); and

(iv)expenses related to the (X) ongoing offering of the Common Stock and the
Operating Company’s membership units, such as the preparation of the offering
documents and

11

--------------------------------------------------------------------------------

 

coordination of the sale of the shares of Common Stock, including professional
fees, reproduction costs, and other investor related matters, and (Y) marketing
activities, including meetings attended by potential investors, printing and
mailing costs and, if brokers are engaged, their fees and expenses
(collectively, the “Offering and Marketing Expenses”).  Asset Manager expressly
acknowledges and agrees that it shall (X) bear the Offering and Marketing
Expenses itself, (Y) be compensated for the Offering and Marketing Expenses via
the Marketing Fee paid to the Asset Manager pursuant to Section 10(b) of this
Agreement, and (Z) not seek additional compensation from the Corporation or the
Operating Company, or any of their affiliates, for any Offering and Marketing
Expenses that may from time to time exceed the Marketing Fee paid or to be paid
to Asset Manager; provided, however, the foregoing shall not include costs and
expenses required to be paid to any other service provider pursuant to any
agreement to which the Corporation or Operating Company is a party (e.g., a
property management agreement) or by the Corporation or the Operating Company
pursuant to the Articles of Incorporation or Operating Agreement, as the case
may be.

(c)In no event shall the Operating Company reimburse the Asset Manager for any
services for which the Asset Manager or the Property Manager shall receive a
separate fee.

(d)Notwithstanding the foregoing, reimbursements of expenses under this
Agreement will be subject to such requirements for documentation as may be
required by the Independent Directors Committee.

13.Other Activities of Asset Manager.

(a)Except as set forth in this Section 13, nothing in this Agreement shall
prevent the Asset Manager or any of its Affiliates from engaging in other
business activities related to real estate or other investments whether similar
or dissimilar to those made by any Corporation or from acting as advisor to any
other person or entity having investment policies whether similar or dissimilar
to those of the Corporation or the Operating Company (including other REITs or
partnerships); provided, that, before the Asset Manager and all Persons
controlled by the Asset Manager may take advantage of an investment opportunity
for their own account or present or recommend it to others, they are obligated
to first present the investment opportunity to the Corporation if: (i) such
opportunity is compatible with the Corporation’s Investment Policy, including
with respect to diversification, property type, location, and otherwise is of a
character which is appropriate for the Corporation; and (ii) the Corporation has
the financial resources to take advantage of such opportunity. Notwithstanding
the foregoing, the Corporation acknowledges that the Asset Manager and its
Affiliates have previously invested in a variety of real estate investments and
agree that Asset Manager and its Affiliate may continue to own, operate and
manage such investments.

(b)The Asset Manager will use its best efforts to present suitable investments
to the Corporation consistent with the Investment Policy. If the Asset Manager
or any of its Affiliates is presented with a potential investment in a property
which might be made by more than one investment entity which the Asset Manager
or any of its Affiliates advises or manages, the investment will first be
offered to the Operating Company for acquisition, provided the Corporation has
adequate funds available for the investment. The obligation of the Asset Manager
to present any investment opportunity to the Corporation as provided in this
Section 13(b) shall terminate on the date a notice of termination is given as
provided in Section 14(a).

14.Term, Termination of Agreement and Termination Fee.

(a)Term, Termination and Termination Fee.  

(i)Term. This Agreement shall be effective on the date first above set forth and
shall continue in full force and effect until December 31, 2018 (the “Initial
Term”), unless earlier

12

--------------------------------------------------------------------------------

 

terminated pursuant to Section 14(a)(ii) below. On January 1, 2019, this
Agreement shall automatically renew for successive additional three (3) year
terms (each a “Renewal Term”), with each Renewal Term commencing on January 1st
of the first fiscal year of each Renewal Term and ending on December 31st of the
third fiscal year of each Renewal Term, subject to termination pursuant to
Section 14(a)(ii) and (iii) below.

(ii)Termination. This Agreement may be terminated: (A) immediately by the
Independent Directors Committee for Cause; (B) by the Independent Directors
Committee, upon thirty (30) days written notice to the Asset Manager, in
connection with a Change in Control; (C) by the Independent Directors Committee,
by providing the Asset Manager with written notice of termination not less than
one (1) year prior to the last calendar day of any Renewal Term (December 31st
of the third fiscal year of any Renewal Term), with such termination to be
effective as of the last calendar day of such Renewal Term; and (D) by Asset
Manager by providing the Corporation with written notice of termination not less
than one (1) year prior to the last calendar day of any Renewal Term (December
31st of the third fiscal year of any Renewal Term), with such termination to be
effective as of the last calendar day of such Renewal Term. Notwithstanding the
foregoing, this Agreement shall automatically terminate, without the requirement
for any further notice or other action by any party hereto, in the event of a
Disposition Event. Notwithstanding the foregoing, this Agreement may also be
terminated by the Independent Directors Committee as set forth in Section
14(a)(iii) below.

 

(iii)Key Person Event Termination. Upon a Key Person Event, the Asset Manager
shall have a period of sixty (60) days from such Key Person Event to present for
approval by the Independent Directors Committee the names and qualifications of
two individuals to serve as Chairman and Chief Executive Officer (or comparable
executive positions with substantially the same responsibilities) of Broadstone
Real Estate, LLC (such individuals, “Replacement Nominees”). Upon receipt of the
Replacement Nominees from the Asset Manager, the Independent Directors Committee
shall have a period of up to, but not to exceed, six (6) months from the date of
such receipt (the “Review Period”) to consider the Replacement Nominees and to
request such additional information as it may reasonably require to evaluate the
Replacement Nominees, provided that such information is within the Asset
Manager’s possession and can be legally provided. If, prior to the expiration of
the Review Period, (A) the Independent Directors Committee elects not to approve
the Replacement Nominees presented by the Asset Manager and (B) the Asset
Manager and the Independent Directors Committee have been unable, despite their
mutual good faith efforts, to agree upon a suitable set of alternative
individuals to appoint as the Chairman and Chief Executive Officer of Broadstone
Real Estate, LLC (such persons, “Suitable Alternatives”), then the Independent
Directors Committee shall have the right to terminate this Agreement, upon
written notice to the Asset Manager on or prior to the last day of the Review
Period, with such termination to be effective twelve (12) months from the date
of delivery of such written notice. If, on or prior to the expiration of the
Review Period, the Independent Directors Committee elects to approve the
Replacement Nominees (or, if applicable, mutually agreed upon Suitable
Alternatives), then such Replacement Nominees or Suitable Alternatives, as
applicable, shall become Key Persons and the Independent Directors Committee
shall have no right to terminate this Agreement (other than as set forth in
Section 14(a)(ii) above) and this Agreement shall continue in full force and
effect in accordance with its terms. The process set forth in this Section
14(a)(iii) for replacing Key Persons and reviewing and approving Replacement
Nominees and Suitable Alternatives shall also apply outside the context of a Key
Person Event when one, but not both, of the Key Persons needs to be replaced;
provided, however, that for the avoidance of doubt, an event with respect to
either (but not both) Key Persons shall not constitute a Key Person Event.

 

(iv)Termination Fees. In the event that this Agreement is terminated (A) by the
Independent Directors Committee pursuant to Section 14(a)(ii)(B) above, (B) by
the Independent Directors Committee pursuant to Section 14(a)(ii)(C) above, (C)
by the Independent Directors Committee pursuant to Section 14(a)(iii) above, or
(D) automatically upon a Disposition Event pursuant to the second-

13

--------------------------------------------------------------------------------

 

to-last sentence of Section 14(a)(ii) above, the Operating Company shall pay to
Asset Manager a fee equal to three (3) times the Asset Management Fee to which
the Asset Manager was entitled during the twelve-month period immediately
preceding the effective date of such termination (the “Termination Fee”).

 

(b)Payment of Accrued Expenses and Termination Fees. In the event of a
termination of this Agreement:

(i)If the termination is by the Independent Directors Committee for Cause
pursuant to Section 14(a)(ii)(A), the Corporation or Operating Company shall
promptly pay the Asset Manager any amounts owing with respect to reimbursement
of expenses properly submitted by the Asset Manager and reimbursable pursuant to
the terms of this Agreement within 30 days following such termination (“Accrued
Expenses”). In the event of a termination for Cause pursuant to Section
14(a)(ii)(A), no earned but unpaid portion of the Asset Management Fee shall be
payable without the approval of the Independent Directors Committee in its sole
discretion.

(ii)If the termination is (A) by the Independent Directors Committee as a result
of a Change in Control pursuant to Section 14(a)(ii)(B), (B) by the Independent
Directors Committee pursuant to Section 14(a)(ii)(C), (C) by the Independent
Directors Committee pursuant to Section 14(a)(iii) above, or (D) automatically
upon a Disposition Event pursuant to the second-to-last sentence of Section
14(a)(ii), the Corporation or Operating Company shall promptly reimburse the
Asset Manager for any Accrued Expenses and the Corporation shall, within 30 days
following such termination, pay to the Asset Manager the Termination Fee.

 

(iii)If the termination is by the Asset Manager on notice pursuant to
Section 14(a)(ii)(D), the Corporation or Operating Company shall promptly
reimburse the Asset Manager for any Accrued Expenses and the Corporation shall,
within 30 days following such termination, pay to the Asset Manager the earned
but unpaid Asset Management Fee through the date of such termination, pro-rated
based on the number of days elapsed if termination occurs on a date other than
the last day of a calendar quarter.

 

15.Action Upon Termination. From and after the effective date of termination of
this Agreement pursuant to Section 14 hereof, the Asset Manager shall promptly:

(a)pay over to the Corporation all moneys collected and held for the account of
such Corporation pursuant to this Agreement, after deducting any accrued
compensation and reimbursement for its expenses to which it is then entitled;

(b)deliver to the Corporation a full accounting, including a statement showing
all payments collected by it and a statement of all moneys held by it, covering
the period following the date of the last accounting furnished to the
Corporation; and

(c)deliver to the Corporation all property and documents of the Corporation then
in the custody of the Asset Manager.

16.Incorporation of the Articles of Incorporation and the Operating Agreement.
To the extent the Articles of Incorporation or the Operating Agreement impose
obligations or restrictions on the Asset Manager or grant the Asset Manager
certain rights which are not set forth in this Agreement, the Asset Manager
shall abide by such obligations or restrictions and such rights shall inure to
the benefit of the Asset Manager with the same force and effect as if they were
set forth herein.

14

--------------------------------------------------------------------------------

 

17.Standard of Care. The Asset Manager shall render the services called for
hereunder in good faith. The duties to be performed by the Asset Manager
pursuant to this Agreement may be performed by it or by officers, members or
directors of the Asset Manager or by Affiliates of the foregoing under the
direction of the Asset Manager or delegated to unaffiliated third parties under
its direction. In no event will the Asset Manager or any of its directors,
officers, partners, members, affiliates or employees be liable to the
Corporation, or to the stockholders, members or directors of the Corporation (or
any successor or assign thereto), except by reason of acts constituting bad
faith, gross negligence or willful misconduct.

18.Indemnification of Asset Manager.

(a)Subject to the limitations set forth in sections (b) through (d) below and
any limitations set forth in the Articles of Incorporation, the Corporation
shall indemnify and hold harmless the Asset Manager and its officers, directors,
members, managers, and Affiliates (collectively, the “Indemnitees”) for any Loss
arising out of any of their acts or omissions in connection with this Agreement.

(b)The Corporation shall not indemnity an Indemnitee for any Loss suffered by an
Indemnitee, nor shall it hold an Indemnitee harmless for any Loss suffered by
the Corporation unless all of the following conditions are met: (i) the
Indemnitee determined in good faith that the course of conduct which caused the
Loss was in the best interests of the Corporation; (ii) the Indemnitee was
acting on behalf of the Corporation or performing services for the Corporation;
(iii) such Loss was not the result of gross negligence or willful misconduct on
the part of the Indemnitee; and (iv) such indemnification or agreement to hold
harmless shall be recoverable only out of the net assets of the Corporation and
not from the stockholders or members of the Corporation.

(c)Notwithstanding anything to the contrary in subsection (b), the Corporation
shall not indemnity an Indemnitee for any Losses arising from or out of an
alleged violation of federal or state securities laws by such Indemnitee unless
one or more of the following conditions are met: (i) there has been a successful
adjudication on the merits of each count involving alleged securities law
violations as to the particular Indemnitee; (ii) such claims have been dismissed
with prejudice on the merits by a court of competent jurisdiction as to the
particular Indemnitee; or (iii) a court of competent jurisdiction approves a
settlement of the claims against a particular Indemnitee and finds that
indemnification of the settlement and related costs should be made, and the
court considering the matter has been advised of the position of the Securities
and Exchange Commission and the published position of any state securities
regulatory authority as to indemnification for violations of securities law.

(d)The Corporation shall, on request, advance amounts to an Indemnitee for legal
expenses and other costs incurred as a result of any legal action for which
indemnification is being sought only if all of the following conditions are
satisfied: (i) the legal action relates to acts or omissions with respect to the
performance of duties or services on behalf of the Corporation; (ii) the legal
action is initiated by a third party who is not a stockholder of the Corporation
or member of the Operating Company, or is initiated by a stockholder of the
Corporation or a member of the Operating Company acting in his or her capacity
as such and a court of competent jurisdiction specifically approves the
advances; and (iii) the Indemnitee undertakes in writing to repay the advanced
funds to the Corporation, together with the applicable legal rate of interest
thereon, in cases in which such Indemnitee is found by a court of competent
jurisdiction not to be entitled to indemnification.

19.Indemnification of Corporation. The Asset Manager shall indemnify and hold
harmless the Corporation and the Operating Company from contract or other
liability, claims, damages, taxes or losses and related expenses (including
reasonable attorneys’ fees), to the extent that such liability, claims, damages,
taxes or losses and related expenses (i) are not fully reimbursed by insurance
and (ii) are incurred by reason of the Asset Manager’s fraud, willful
misconduct, gross negligence or reckless disregard of its

15

--------------------------------------------------------------------------------

 

duties under this Agreement; provided, however, that the Asset Manager shall not
be held responsible for any action of the Board in following or declining to
follow any advice or recommendation given by the Asset Manager.

20.Amendments. This Agreement shall not be changed, modified, terminated or
discharged in whole or in part except by an instrument in writing signed by all
parties hereto, or their respective successors or permitted assigns.

21.Assignment. This Agreement may not be assigned by the Asset Manager, except
to an Affiliate of the Asset Manager, or upon the approval of the Independent
Directors Committee. Any assignee of the Asset Manager shall be bound hereunder
to the same extent as the Asset Manager. This Agreement shall not be assigned by
the Corporation without the written consent of the Asset Manager, except to a
corporation, association, trust or other organization which is a successor to
the Corporation. Such successor shall be bound hereunder to the same extent as
the Corporation. Notwithstanding anything to the contrary contained herein, the
economic rights of the Asset Manager hereunder, including the right to receive
all compensation hereunder, may be sold, transferred or assigned by the Asset
Manager without the consent of the Corporation.

22.Notices. Any notice, report, consent or other communication required or
permitted to be given hereunder shall be in writing, and shall be given by
delivering such notice in person, by registered or certified United States mail,
postage prepaid and return receipt requested, or by recognized overnight
delivery service and shall be given when received at the following addresses of
the parties hereto:

The Corporation:

 

Broadstone Net Lease, Inc.

800 Clinton Square

Rochester, NY 14604

Attention: Chief Executive Officer and

Chair of the Independent Directors Committee

 

The Operating Company:

 

Broadstone Net Lease, LLC

800 Clinton Square

Rochester, NY 14604

Attention: Chief Executive Officer and

Chair of the Independent Directors Committee

 

The Asset Manager:

 

Broadstone Asset Management, LLC

800 Clinton Square

Rochester, NY 14604

Attention: Chief Executive Officer

Any party may at any time change its address for the purpose of this Section 22
by notice given to the other parties in the manner set forth above.

23.Titles and Subtitles. The titles of the paragraphs and subparagraphs of this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.

16

--------------------------------------------------------------------------------

 

24.No Waiver. Neither the failure nor any delay on the part of a party to
exercise any right, remedy, power or privilege under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege preclude any other or further exercise of the
same or of any other right, remedy, power or privilege, nor shall any waiver of
any right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrences. No waiver shall be effective unless it is in writing and
is signed by the party asserted to have granted such waiver.

25.No Third Party Beneficiaries. Nothing in this Agreement, express or implied,
is intended or will be construed to give any person other than the parties
hereto or their respective administrators, successors or permitted assigns any
legal or equitable right, remedy or claim under or in respect of any agreement
or any provision contained herein

26.Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original, and all of which shall together
constitute one and the same instrument.

27.Entire Agreement. This Agreement contains the entire agreement and
understanding among the parties hereto with respect to the subject matter hereof
and supersedes all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof.

28.Governing Law. This Agreement shall be governed by and construed in
accordance with the substantive laws of the State of New York without regard to
principles of choice of law other than the provisions of General Obligations Law
Sections 5-1401 and 5-1402. The parties hereto consent to the jurisdiction of
the courts of the State of New York and Federal courts located in Monroe County,
New York, with respect to any matter related to this Agreement and will not
object to the laying of venue in Monroe County, New York.

29.Severability. If any provision of this Agreement, or the application thereof
to any person or any circumstance, is invalid or unenforceable: (a) a suitable
and equitable provision shall be substituted therefor in order to carry out, so
far as may be valid and enforceable, the intent and purpose of such invalid or
unenforceable provision, and (b) the remainder of this Agreement and the
application of such provision to other persons, entities or circumstances shall
not be affected by such invalidity or unenforceability.

30.Disputes. If there shall be a dispute between the Corporation or the
Operating Company and the Asset Manager relating to this Agreement resulting in
litigation, the prevailing party in such litigation shall be entitled to recover
from the other party to such litigation such amount as the court shall fix as
reasonable attorneys’ fees and court costs.

31.Activities of Asset Manager. Except as otherwise provided herein, the
obligations of the Asset Manager pursuant to the terms and provisions of this
Agreement shall not be construed to preclude the Asset Manager from engaging in
other activities or business ventures, whether or not such other activities or
ventures are in competition with the Corporation or the business of Corporation.

32.Independent Contractor. The Corporation and the Operating Company, on one
hand, and the Asset Manager, on the other hand, shall not be construed as joint
venturers or partners of each other pursuant to this Agreement, and neither
shall have the power to bind or obligate the other except as set forth herein.
In all respects, the status of the Asset Manager under this Agreement is that of
an independent contractor.

17

--------------------------------------------------------------------------------

 

33.Further Actions. The parties agree to execute any and all such other and
further instruments and documents, and to take any and all such further actions
reasonably required to effectuate this Agreement and the intent and purposes
hereof.

[Signature Pages Follow]


18

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be signed as
of the day and year first above written.

 

CORPORATION:BROADSTONE NET LEASE, INC.,

a Maryland corporation

 

By:/s/ Christopher J. Czarnecki

Name: Christopher J. Czarnecki

Title: Chief Executive Officer

 

 

 

OPERATING COMPANY:BROADSTONE NET LEASE, LLC,

a New York limited liability company

 

By:Broadstone Net Lease, Inc.

a Maryland corporation,

its managing member

 

By:/s/ Christopher J. Czarnecki

Name: Christopher J. Czarnecki

Title: Chief Executive Officer

 

 

 

ASSET MANAGER:BROADSTONE ASSET MANAGEMENT, LLC,

a New York limited liability company

 

By:Broadstone Real Estate, LLC

a New York limited liability company,

its sole member

 

By:/s/ Christopher J. Czarnecki

Name: Christopher J. Czarnecki

Title: Chief Executive Officer

 

19